Fourth Court of Appeals
                                San Antonio, Texas
                                      October 18, 2016

                                    No. 04-16-00653-CV

                                     Denise MUNOZ,
                                        Appellant

                                             v.

                                      Joel SALINAS,
                                         Appellee

                 From the 229th Judicial District Court, Duval County, Texas
                                 Trial Court No. DC-14-325
                        Honorable Ana Lisa Garza, Judge Presiding


                                      ORDER
        Denise Munoz seeks to appeal “the trial court’s non-ruling on her Motion to Dismiss
Plaintiff’s Motion for New Trial.” Based upon Munoz’s representation, it appears there is no
final judgment in this case from which she appeals.

        It is therefore ORDERED that Munoz show cause in writing within fifteen days of the
date of this order why this appeal should not be dismissed for lack of jurisdiction.

        The briefing schedule is suspended pending determination whether this Court has
jurisdiction over this appeal.


                                                  _________________________________
                                                  Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of October, 2016.


                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court